Title: To George Washington from Major General Joseph Spencer, 30 April 1777
From: Spencer, Joseph
To: Washington, George



May it please your Excellency
Providence 30th April 1777

Opportunity presenting, I readily improve it, to write by the Bearer who is Colonel Michael Fabricy a Kováts—A Gentleman from the Prussian

Service, bound on a Tour to Visit your Excellency; though I have at the present, not much to write about—yet conclude it to be my Duty to Inform as nearly as may be of the State of the Enemy’s Army in this State, as well as Our own.
Within a few Weeks past, there have sundry Deserters left the Enemy and come to us, all of whom agree nearly as to their Numbers; which is at a Medium Six Hessian Regiments suppos’d to Consist of about five hundred Each, four British of near four hundred Each, One Company of British Granadiers of fifty; One ditto of light Infantry of the same Number, One Company of light Horse of forty; and One Company of Negros by the Enemy Inlisted on the Island, of about one hundred.
Last Sunday was taken a young Ensign of their 43d Regiment, by a small party from us; his Representation of the British Regts on the Island makes them five hundred and twenty each.
Our Army consists of Militia, who have been, and are frequently changing and Chang’d but expect shortly from Massechusets State two thousand to remain two Months; and have Encouragment from Connecticutt that they will Shortly furnish their stipulated Number.
Mr Webster of Philedelphia has been with me this day, who about three Weeks ago was Captivated by the Enemy near Block Island (while on his Passage from Philedelphia to Boston) and has been with the Enemy on Board their Ships untill Yesterday; he supposes that he has gain’d some Inteligence from them; Vizt that on the 12th of March, General Clinton was to Sail from Portsmouth with two Thousand Recruits from Hannau, two Thousand from Hesse; One Thousand from Brunswick Wolfenbuttle, who had been in England some Months—three thousand English recruits and one Regt of light Horse: that the Inteligence they have had by the date of the 5th of March. Mr Webster supposes there is a great Probability of the Enemy’s Attacking some further part of this State before long.
I Observe by the Resolutions of Congress pass’d the present month some particular Resolutions relative to the method of payment of the Army in general (in future) and regulating Pay and Deputy Pay-Masters in seperate Departments, which I am very glad has been attended to, as much Inconvenience has arose in this part of the Army for want of an Officer furnished, to Execute that trust; am something at a Loss by what means an appointment will be made for this part of the Army and by whom, but suppose it to be necessary; and should be glad it might take place as soon as convenient—If it is your Excellencys Appointment (or Colo. Palfrey’s) I should be glad to nominate and recommend a Gentleman Mr Hezekiah Bissell of Connecticut of Education

and Business, he has been here from Decr last in the Service, first as a Captain, some Weeks as Brigade Major, and more lately, and at the present one of my Aids de Camp, he would be thankfull for the appointment, I should be glad he might have it; and doubt not but he would well and faithfully serve the publick in that Place. I am sir with due Respect your Excellencys most Obedt Humble Servt

Jos. Spencer

